Citation Nr: 1046085	
Decision Date: 12/09/10    Archive Date: 12/20/10

DOCKET NO.  08-01 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for bilateral 
varicose veins.

2.  Entitlement to a rating in excess of 30 percent for 
sarcoidosis.

3.  Entitlement to a compensable rating for hemorrhoids.

4.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from June 1952 to September 
1954.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a February 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In October 2010, the Veteran provided testimony before the 
undersigned Veterans Law Judge at a Travel Board hearing.  A 
transcript of the hearing has been associated with the claims 
folders.

The  issues of entitlement to service connection for 
anxiety, weight loss, cataracts and chronic fatigue, to 
include as secondary to sarcoidosis, have been raised by 
the Veteran and his representative at the Travel Board 
hearing, but have not been adjudicated by the RO.  
Therefore, they are referred to the originating agency for 
appropriate action.  

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  


FINDINGS OF FACT

1.  The Veteran's bilateral varicose veins are manifested by 
palpable varicosities in the lower legs, worse on the left side, 
with aching and fatigue after prolonged walking or standing but 
without edema in the right leg and without, eczema, stasis 
pigmentation or ulceration in either leg; the left leg manifests 
edema that is not massive or board-like.  

2.  The Veteran's sarcoidosis is manifested by cough. shortness 
of breath and nocturnal dyspnea but without the necessity for 
systemic high dose corticosteroids for control and without cor 
pulmonale, cardiac involvement with congestive heart failure or 
progressive pulmonary disease with fever, night sweats, and 
weight loss despite treatment; FEV-1, FEV-1/FVC and DLCO are 
greater than 55 percent predicted.  

3.  The Veteran's hemorrhoids are manifested by not more than 
mild to moderate symptoms; the hemorrhoids have not been large or 
thrombotic, irreducible with excessive redundant tissue, 
evidencing frequent recurrences, nor is there persistent bleeding 
with anemia or fissures.

4.  The Veteran is currently service connected for bilateral 
varicose veins, rated as 50 percent disabling; sarcoidosis, rated 
as 30 percent disabling; and hemorrhoids, rated as noncompensably 
disabling; his combined evaluation for compensation is 70 
percent.

5.  The Veteran's service-connected disabilities are not 
sufficient by themselves to preclude him from obtaining or 
maintaining any form of substantially gainful employment 
consistent with his education and industrial background.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 50 percent 
for bilateral varicose veins have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7120 
(2010).

2.  The criteria for a disability rating in excess of 30 percent 
for sarcoidosis have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.97, Diagnostic Code 6846 (2010).

3.  The criteria for a compensable disability rating for 
hemorrhoids have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7336 (2010).

4.  The criteria for a total disability rating based on 
individual unemployability due to service-connected disabilities 
are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking increased ratings for several disabilities 
as well as a TDIU.  The Board will initially discuss certain 
preliminary matters and will then address the pertinent law and 
regulations and their application to the facts and evidence.

I.  The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2010), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately after," 
VA receives a complete or substantially complete application for 
VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 119 (2004).

The record reflects that the Veteran filed his claims in July 
2006.  He was provided VCAA notice by letter mailed in July 2006.  
He was sent additional notice, including notice addressing the 
effective-date element of the claims, in July 2008.  Although 
fully-compliant notice was not sent until after the initial 
adjudication of the claims, the Board finds that there is no 
prejudice to the Veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  In this regard, the Board notes that following the 
provision of the required notice and the receipt of all pertinent 
evidence, the originating agency readjudicated the Veteran's 
claims.  There is no indication in the record or reason to 
believe that any ultimate decision of the originating agency 
would have been different had complete VCAA notice been provided 
at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 
437 (2006) (A timing error may be cured by a new VCAA 
notification followed by a readjudication of the claim).  

The Board further notes that service treatment records and all 
available post-service medical evidence identified by the Veteran 
have been obtained.  The Veteran has been provided a VA 
examinations in response to these claims.  Neither the Veteran 
nor his representative has identified any outstanding evidence 
that could be obtained to substantiate the claims.  The Board is 
also unaware of any such evidence.  The Veteran and his 
representative confirmed at the Travel Board hearing before the 
undersigned that the Veteran wished for the case to be decided on 
the current record and that he did not want the claims remanded 
for any additional development.  Thus, the Board finds that VA 
has fulfilled its duty to assist the Veteran as to this matter.

In sum, the Board is satisfied that any procedural errors in the 
development and consideration of the claims by the originating 
agency were insignificant and non-prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claims.

II.  Increased Rating Claims

The Board notes that the disability evaluations assigned for the 
Veteran's varicose veins and sarcoidosis disabilities are 
protected as they have been in effect for more than 20 years.  In 
this regard, any disability which has been continuously rated at 
or above any evaluation of disability for 20 or more years for VA 
compensation purposes may not be reduced except upon a showing 
that such rating was based on fraud.  38 C.F.R. § 3.951(b) 
(2010).

Legal Criteria

Disability evaluations are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2010).  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2010).

Each disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.2 (2010).

The provisions of 38 C.F.R. § 4.104, Diagnostic Code 7120, 
pertain to varicose veins.  The veteran's current 50 percent 
rating was granted pursuant to the criteria for evaluating 
varicose veins that were in effect prior to January 12, 1998.  
See 62 Fed.Reg. 65219 (Dec. 11, 1997).  As the Veteran's current 
claim was filed after this date, the new criteria apply.

Under the provisions of Diagnostic Code 7120, as currently in 
effect, a noncompensable rating is warranted for asymptomatic 
palpable or visible varicose veins.  A 10 percent rating is 
warranted for intermittent edema of the extremity or aching and 
fatigue in the leg after prolonged standing or walking, with 
symptoms relieved by elevation of the extremity or by compression 
hosiery.  A 20 percent rating is warranted for persistent edema 
that is incompletely relieved by elevation of the extremity, with 
or without beginning stasis pigmentation or eczema.  A 40 percent 
rating is warranted for persistent edema and stasis pigmentation 
or eczema, with or without intermittent ulceration.  A 60 percent 
rating is warranted for persistent edema or subcutaneous 
induration, stasis pigmentation or eczema, and persistent 
ulceration.  Finally, a total (100 percent) rating is assigned 
for massive board-like edema with constant pain at rest.  38 
C.F.R. § 4.104, Diagnostic Code 7120 (2010).

A note following Diagnostic Code 7120 criteria provides that 
these evaluations are for the involvement of a single extremity.  
If more than one extremity is involved, each extremity is to be 
evaluated separately, and combined (under 38 C.F.R. § 4.25), 
using the bilateral factor (38 C.F.R. § 4.26), if applicable.  
Id.

The Veteran's sarcoidosis is rated under Diagnostic Code 6846, 
which provides that sarcoidosis with pulmonary involvement with 
persistent symptoms requiring chronic low dose (maintenance) or 
intermittent corticosteroids warrants a 30 percent disability 
rating and sarcoidosis with pulmonary involvement requiring 
systemic high dose (therapeutic) corticosteroids for control 
warrants a 60 percent disability rating.  38 C.F.R. § 4.97, 
Diagnostic Code 6846 (2010).

The Veteran's hemorrhoids are evaluated under 38 C.F.R. § 4.114, 
Diagnostic Code 7336.  Under this code, a noncompensable rating 
is warranted for mild or moderate hemorrhoids.  A 10 percent 
rating is warranted for large or thrombotic, irreducible 
hemorrhoids, with excessive redundant tissue, evidencing frequent 
recurrences.  The maximum schedular rating of 20 percent is 
warranted for hemorrhoids with persistent bleeding and secondary 
anemia, or with fissures.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2010) and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the service-
connected disabilities.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents no 
evidentiary considerations which would warrant an exposition of 
remote clinical histories and findings pertaining to the 
disabilities.  In this regard the Board notes that where 
entitlement to compensation has already been established and an 
increase in the disability is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

Varicose Veins

The Veteran's service-connected bilateral varicose veins are 
assigned a 50 percent evaluation.  In order to warrant a rating 
higher than 50 percent, the veteran would either have to have 
varicose veins of one extremity that warranted a rating of at 
least 60 percent, or varicose veins that warrant at least a 60 
percent combined rating with application of the bilateral factor 
(see 38 C.F.R. §§ 4.25, 4.26).

As noted above, in order to warrant a 60 percent evaluation, the 
evidence must demonstrate persistent edema or subcutaneous 
induration, stasis pigmentation or eczema, and persistent 
ulceration. 38 C.F.R. § 4.104, Diagnostic Code 7120 (2010).  In 
this regard, although the August 2009 VA examination report 
demonstrates that the Veteran experiences large and slightly 
tender varicosities on the left leg covering 10% of the left 
lower extremity, there is no evidence that he experiences 
persistent edema or subcutaneous induration, stasis pigmentation 
or eczema, and persistent ulceration.  Indeed, the examiner from 
the December 2006 VA examination reported that there were no 
ulcerations or stasis of the lower extremities.  The left leg 
showed edema but it was not massive or board-like.  None of the 
VA treatment records show such severe findings.  VA treatment 
notes intermittently show no edema or 1+ edema and no tenderness.  
The examinations have consistently noted that the Veteran did not 
undergo any treatment for his varicose veins.  The left leg is 
described in both examinations as the worse leg.  Thus, the 
criteria for a 60 percent rating are not met.

The criteria for a 40 percent evaluation contemplate persistent 
edema and stasis pigmentation or eczema, with or without 
intermittent ulceration.  Again, the Veteran does not manifest 
such symptoms as noted in the aforementioned VA examination 
reports.  There is no finding of persistent edema, stasis 
pigmentation. ulceration or eczema.  The Veteran denied having 
eczema of the legs at the hearing.

As there is observation on examination and treatment records of 
edema in the left leg only, the Board concludes that the Veteran 
manifests the criteria for a 20 percent rating as to that leg but 
not with regard to the right leg.  Owing to his complaints of 
pain and swelling, the Veteran most likely manifests intermittent 
edema of the extremity or aching and fatigue in the leg after 
prolonged standing or walking, with symptoms relieved by 
elevation of the extremity or stockings in the right lower 
extremity.  This corresponds to a 10 percent rating.  The Veteran 
has reported he wears support stockings.  These findings are 
consistent with the August 2009 and December 2006 examinations, 
as well as the treatment records.  

The Veteran meets neither the criteria for a 60 percent rating 
under DC 7120 nor the criteria for a combined 60 percent rating 
based on the bilateral factor outlined at 38 C.F.R. §§ 4.25, 
4.26.

In conclusion, although the Veteran asserts that he is entitled 
to an increased evaluation for bilateral varicose veins 
disability, and he is competent to provide testimony as to his 
symptoms, the findings on physical examination are of greater 
probative value than the Veteran's statements regarding the 
severity of his disability and whether he meets specific rating 
criteria.  Therefore, based on the medical evidence of record, 
the Board concludes that at no time during the period of this 
claim has Veteran's bilateral varicose veins warranted a higher 
rating.  

Sarcoidosis

The Veteran is currently rated at 30 percent for sarcoidosis, 
which is rated either based on the medication required to treat 
it or on residuals akin to bronchitis (which is rated based on 
the results of pulmonary function tests (PFT)).

Under 38 C.F.R. § 4.97, DC 6846 for sarcoidosis, a 30 percent 
rating is assigned when there is pulmonary involvement with 
persistent symptoms requiring chronic low dose (maintenance) or 
intermittent corticosteroids.  A 60 percent rating is assigned 
when there is pulmonary involvement requiring systemic high dose 
(therapeutic) corticosteroids for control.

Alternatively, the active disease or residuals of sarcoidosis may 
be rated as chronic bronchitis and extra-pulmonary involvement 
under the specific body system involved.  The record reflects a 
report of normal PFT in August 2009 and the Veteran's condition 
has not been characterized as active disease.  During his Board 
hearing, the Veteran indicated he did not want to submit to 
additional examination.  

Bronchitis is rated based on the results of pulmonary function 
tests.  Under 38 C.F.R. § 4.97, DC 6600, a 30 percent rating is 
assigned when the Forced Expiratory Volume in one second (FEV-1) 
is between 56 and 70 percent of what is predicted; when FEV-1/FVC 
(Forced Vital Capacity) is between 56 and 70 percent of what is 
predicted; or when Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO (SB)) is between 56 
and 65 percent of what is predicted.

A 60 percent rating is assigned when FEV-1 is 40 to 55 percent of 
what is predicted; when FEV-1/FVC is between 40 and 55 percent of 
what is predicted; when DLCO (SB) is 40 to 55 percent of what is 
predicted; or when maximum oxygen consumption is 15 to 20 
ml/kg/min (with cardiorespiratory limit).

The Veteran asserts that he should be rated higher than 30 
percent for his sarcoidosis, reasoning that his lung capacity is 
diminished and that he had difficulty walking without breathing 
difficulty.  He attributes these limitations to his service 
connected sarcoidosis.  However, a review of the medical records 
including treatment records and examination reports does not show 
that the criteria for a rating in excess of 30 percent have been 
met.

The evidence does not show that the Veteran's sarcoidosis 
requires systemic high dose (therapeutic) corticosteroids for 
control, thus he does not meet the criteria for a 60 percent 
rating under DC 6846.  

For example, at his hearing, the Veteran admitted that he had no 
recent treatment for the condition.  He also reported on the 
August 2009 VA examination and the December 2006 examination that 
he was receiving no treatment for sarcoidosis.  In August 2009, 
it was noted that he had taken no medication or been treated for 
sarcoidosis in 55 years.  His lungs were clear.  CT scan showed 
no active sarcoidosis.  Based on examination, claims folder 
review and normal PFT and CT scan, the examining physician 
concluded that the sarcoidosis was asymptomatic.  It was opined 
that sarcoidosis did not cause the Veteran's heart attack in 
1987.

A review of the record further reveals that the Veteran did not 
manifest other criteria for a rating in excess of 30 percent.  
While he has lost some weight, from 137 pounds in December 2006 
to 127 pounds in August 2009, and reports some night sweats, the 
Board notes that there is no cardiac involvement with congestive 
heart failure, or progressive pulmonary disease with fever, night 
sweats and weight loss despite treatment.  The Board emphasizes 
that the Veteran has undergone no treatment.  Thus, he does not 
meet the criteria for a 100 percent rating.  As such, a rating in 
excess of 30 percent is not warranted under DC 6846.

The Board will now address whether the symptoms of the Veteran's 
sarcoidosis warrant a rating in excess of 30 percent under DC 
6600, which is primarily based on the results of pulmonary 
function testing.

The Veteran underwent PFT in July 2009; however, the results of 
the testing do not meet the criteria for a rating in excess of 30 
percent.  FEV-1 was 88% predicted pre- bronchodilator and 84% 
predicted post bronchodilator.  FEV-1/FVC was 68.7% pre- 
bronchodilator and 87% predicted post bronchodilator; DLCO (SB) 
was 77.  

There is no doubt that the Veteran is physically limited by such 
symptoms as dyspnea on exertion.  However, while the Veteran, as 
a lay person, is considered competent to describe the respiratory 
symptoms he experiences, he is not medically qualified to 
determine what specific medical condition causes them.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  In this 
case, the treatment records reflect that the Veteran's 
limitations are at most moderate.  For example, in December 2006, 
a VA doctor indicated that while the Veteran had restriction from 
sports and exercise due to sarcoidosis, he could perform most 
activities of daily living.  Thus, while the Veteran complains 
about the limitations cause by his sarcoidosis, the Veteran 
currently receives a 30 percent disability rating in recognition 
of the impairment that is caused by his sarcoidosis.

Based on a review of the medical evidence of record, it is clear 
that the criteria for a schedular rating in excess of 30 percent 
for sarcoidosis have not been met at any time during the period 
of this claim.  Accordingly, the claim must be denied.

Hemorrhoids

At a VA examination in December 2006, the Veteran reported 
experiencing weekly fecal incontinence.  There was no evidence of 
anal fissure, prolapse or sphincter impairment.  There was no 
difficulty passing stool, nor was there diarrhea, anal itching, 
prostates, infection, swelling or burning.  VA examination in 
August 2009 revealed complaints of itching and pain while 
sitting.  He had no treatment for these symptoms.  Colonoscopy 
showed mild nonbleeding internal and external hemorrhoids.  

The Board finds that the preponderance of the evidence is against 
a compensable rating for hemorrhoids.  The Veteran has reported 
experiencing pain and discomfort for many years as a result of 
his hemorrhoids.  However, his hemorrhoids have been shown to be 
mild on colonoscopy, as opposed to large, thrombotic and 
irreducible.  Excessive redundant tissue was not noted.  Further, 
there is no evidence that the Veteran experiences hemorrhoids 
with persistent bleeding and secondary anemia, or with fissures.  
Moreover, there is no competent evidence indicating that his mild 
hemorrhoids are causing fecal incontinence.  Accordingly, a 
compensable rating is not warranted.  38 C.F.R. § 4.114, 
Diagnostic Code 7336.

Additional Consideration

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question have the 
disabilities warranted a schedular rating in excess of those 
assigned.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The Court has held that the threshold factor for 
extra-schedular consideration is a finding on part of the RO or 
the Board that the evidence presents such an exceptional 
disability picture that the available schedular evaluation for 
the service-connected disability at issue is inadequate.  
Therefore, initially, there must be a comparison between the 
level of severity and the symptomatology of the claimant's 
disability with the established criteria provided in the rating 
schedule for the disability.  If the criteria reasonably describe 
the claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, the 
assigned evaluation is therefore adequate, and no referral for 
extra-schedular consideration is required.  Thun v. Peake, 22 
Vet. App. 111 (2008).

In the case at hand, the available schedular evaluations for the 
service-connected disabilities at issue are adequate.  All of the 
Veteran's symptoms and functional impairment are contemplated by 
the schedular criteria.  Therefore, the Board has determined that 
referral of this case for extra-schedular consideration is not in 
order.

III.  TDIU

Legal Criteria

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated totally 
disabled.  38 C.F.R. § 4.16.  A finding of total disability is 
appropriate, "when there is present any impairment of mind or 
body which is sufficient to render it impossible for the average 
person to follow a substantially gainful occupation."  38 C.F.R. 
§§ 3.340(a)(1), 4.15 (2010).

"Substantially gainful employment" is that employment "which is 
ordinarily followed by the nondisabled to earn their livelihood 
with earnings common to the particular occupation in the 
community where the veteran resides." Moore (Robert) v. 
Derwinski, 1 Vet. App. 356, 358 (1991). "Marginal employment 
shall not be considered substantially gainful employment." 38 
C.F.R. § 4.16(a).

A TDIU may be assigned where the schedular rating is less than 
total when the claimant is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation as 
a result of service-connected disabilities, provided that, if 
there is only one such disability, it must be rated at 60 percent 
or more, and if there are two or more disabilities, there shall 
be at least one disability rated at 40 percent or more, and 
sufficient additional disability to bring the combined rating to 
70 percent.  For the purpose of determining whether a claimant 
has one disability rated at 60 percent or more, disabilities 
resulting from common etiology or one accident will be considered 
one disability.  38 C.F.R. § 4.16(a).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by reason of 
service-connected disabilities, but fails to meet the percentage 
requirements for eligibility for a total rating set forth in 38 
C.F.R. § 4.16(a), such case shall be submitted for extra-
schedular consideration in accordance with 38 C.F.R. § 3.321.

For a veteran to prevail on a claim for a TDIU on an extra- 
schedular basis, the record must reflect some factor which takes 
the case outside the norm.  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not enough.  
A disability rating in itself is recognition that the impairment 
makes it difficult to obtain or keep employment, but the ultimate 
question is whether the veteran is capable of performing the 
physical and mental acts required by employment, not whether he 
can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In determining whether unemployability exists, consideration may 
be given to the veteran's level of education, special training 
and previous work experience, but not to his age or to any 
impairment caused by non service-connected disabilities.  38 
C.F.R. §§ 3.341, 4.16, 4.19 (2010).

Analysis

At all times relevant to this claim, service connection has been 
in effect for bilateral varicose veins, rated as 50 percent 
disabling; sarcoidosis, rated as 30 percent disabling; and 
hemorrhoids, rated as noncompensably disabling; his combined 
evaluation for compensation is 70 percent.  Therefore, the 
Veteran meets the minimum schedular criteria for a TDIU.

With respect to whether the Veteran has been rendered 
unemployable as a result of his service-connected disabilities, 
the Board notes that the Veteran retired from the IRS in 1993 
when he reached the age of 62, based on what he described as 
health concerns.  Along with his claim for TDIU filed in July 
2006, the Veteran submitted a statement from A. M., M.D., dated 
in July 2006.  The statement reads as follows: 

TO WHOM IT MAY CONCERN: I have carefully reviewed the 
medical and clinical records of [the Veteran].  
Because of [the Veteran's] existing service connected 
disabilities I have determined that [the Veteran] is 
no longer employable.  Please feel free to contact me 
if you have any questions concerning this patient.  

At his hearing, the Veteran testified that he believed he was 
unemployable based on his hemorrhoids, varicose veins and 
sarcoidosis.  The hemorrhoids prevented him from sitting for 
prolonged periods due to pain.  He urged that varicose veins and 
sarcoidosis limited his ability to stand and walk.  

According to the reports of the VA examinations conducted in 
December 2006, the hemorrhoids had no effect on usual daily 
activities.  Sarcoidosis and varicose veins were noted to prevent 
exercise and sports and to have a moderate effect on recreation 
and traveling, but only a mild effect to no effect on other usual 
daily activities.  

The Veteran was afforded an additional VA examination in August 
2009.  The examining physician reviewed the claims folders, 
examined the Veteran and opined that the Veteran was able to be 
employed in sedentary employment.  The physician considered the 
Veteran's sitting restrictions caused by hemorrhoids as well as 
the standing and walking restrictions presented by varicose veins 
and sarcoidosis.  

A VA form 21-4192 indicates he was in the "clerical" field at the 
IRS.

The preponderance of the evidence is against a finding that the 
Veteran's service-connected disabilities render him unemployable.  
The record reflects that the Veteran worked for many years at the 
IRS prior to retirement in 1993 and actually shows that the 
Veteran continues to demonstrate the capacity for sustained 
substantial gainful activity.  The 2009 VA examination report 
reflects the medical opinion that the Veteran's restrictions do 
not preclude sedentary activity.  Although the Board acknowledges 
the opinion of Dr. M., as well as the Veteran's testimony, it 
finds the 2009 VA opinion more persuasive.  Though the Veteran 
may be competent to describe his symptoms, he does not undergo 
any treatment.  Thus, his assertions as to the level of severity 
of restrictions are found to be less than fully credible.  The 
Board further finds the statement of Dr. M. to be of little 
probative weight, as it does not provide a basis for the opinion 
rendered.  

The Board finds that the persuasive evidence shows that the 
Veteran retains the ability to perform work as described above by 
the VA physician in 2009.  

In sum, the evidence clearly demonstrates that the Veteran's 
service-connected disabilities are not sufficient to render him 
unemployable.  Accordingly, the claim must be denied.


ORDER

Entitlement to a rating in excess of 50 percent for bilateral 
varicose veins is denied.

Entitlement to a rating in excess of 30 percent for sarcoidosis 
is denied.

Entitlement to a compensable rating for hemorrhoids is denied.

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


